Opinion by
Wickham, J.,
The only question presenting itself for decision in this case is whether a township is liable to adjoining property owners, under section 8 of article 16 of the constitution of 1874, for *141injuries resulting from a change made by the supervisors in the grade of a county road.
The matter has been so fully and ably discussed in the opinion of the learned judge of the court below, that little remains to be said.
The constitutional provision, relied on by the plaintiff, reads as follows : “ Municipal and other corporations and individuals invested with the privilege of taking private property for public use, shall make just compensation for the property taken, injured or destroyed by the construction or enlargement of their works, highways or improvements, which compensation shall be paid or secured before such talcing, injury or destruction.”
We are satisfied that townships are not within the meaning of this provision, and that they are liable only to the same extent that they were before the adoption of the constitution, unless some statute extends their liability.
The view here taken is sustained by the decision in Wagner v. Salzburg Township, 132 Pa. 636.
Judgment affirmed.